        Case 1:15-md-02657-FDS Document 1946 Filed 07/02/20 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

IN RE: ZOFRAN (ONDANSETRON)         )                  MDL No. 1:15-md-2657-FDS
PRODUCTS LIABILITY LITIGATION )
                                    )
                                    )                  This document relates to:
____________________________________)                  All Actions


 PLAINTIFFS’ MEMORANDUM REGARDING GSK’S SUPPLEMENTAL DAUBERT
 BRIEF, AND REQUEST FOR DAUBERT RULING OR, IN THE ALTERNATIVE, FOR
    LEAVE TO FILE RESPONSE TO GSK’S SUPPLEMENTAL DAUBERT BRIEF

        On June 25, 2020 (Doc. No. 1943), GSK filed what it styled as a “supplemental” brief in

support of its Daubert motion to exclude Plaintiffs’ general causation experts. The Daubert

briefing schedule closed nearly 15 months ago. GSK chose not to seek leave of court to file its

“supplemental” brief. To say the least, Plaintiffs were surprised.

        GSK’s nine-page supplemental brief does not address new science, but rather, provides its

lawyers’ interpretation of two documents: (a) a protocol for an ongoing study in Denmark of 180

women (the “VOMIT” study) that is designed primarily to examine the efficacy (not the safety) of

competing anti-nausea medications including Zofran; and (b) a recent letter to PRAC from two

researchers and authors of studies being considered and discussed by the competing testifying

experts in this case (Anderson and Huybrechts)— who themselves are not Rule 26 experts—and

who merely offer their personal views to PRAC about the use of Zofran during pregnancy (without

purporting to have considered all the scientific evidence).

        GSK relies on these two documents to suggest that, in the “real world,” scientists who

consider the evidence do not believe that Zofran is capable of causing birth defects.

        Plaintiffs disagree, and can, if the Court deems it helpful to its consideration of the Daubert

issues, file a responsive brief.



                                                  1
       Case 1:15-md-02657-FDS Document 1946 Filed 07/02/20 Page 2 of 5



       However, Plaintiffs respectfully suggest, there is no justifiable cause for the Court to

consider GSK’s supplemental brief, and that instead, the Court can and should issue its Daubert

ruling (or at least an “executive” summary of same), for several reasons:

       1. GSK’s supplemental brief does not materially add to the existing and robust Daubert

           record of briefing, exhibits and oral argument, which the Court has been considering

           since April 2019;

       2. In the ensuing time, there have been new scientific publications and consideration by

           different regulatory agencies of the some of the science at issue, but, importantly, no

           new opinions, or material changes in opinions, by a single expert for either side, nor

           anything that otherwise impacts consideration of the experts’ methodologies;

       3. As Plaintiffs predicted, and the Court acknowledged, expert discovery and the Daubert

           process, if left unchecked, can continue well beyond an objectively reasonable period

           of time. We are at that point. If left unchecked, GSK is likely to continue to offer

           supplemental briefs, seek more depositions whenever Plaintiffs’ experts supplement

           their reports and find other ways to prolong a result, all of which Plaintiffs and the

           Court will need to spend time and expense to address.

       4. This litigation is now mature, and ready for the clarity of a Daubert ruling, so the parties

           can proceed accordingly towards an appropriate resolution. All cases resolve at some

           point. A Daubert ruling now will certainly assist the parties in better focusing time and

           expense on how to most efficiently reach resolution in this case, as the very first rule

           of civil procedure calls for: to “secure the just, speedy, and [as] inexpensive [as

           practicable] determination of this case.”




                                                 2
         Case 1:15-md-02657-FDS Document 1946 Filed 07/02/20 Page 3 of 5



         In the event the Court declines to issue its Daubert ruling at this time, and intends to

consider GSK’s supplemental brief, then Plaintiffs move pursuant to Local Rule 7.1(b)(3), for

leave to file a responsive brief not in excess of 20 pages, specifically to:

    1. Clarify and put into perspective the Denmark study protocol (under which forthcoming

         participants, if any, will first be informed about Zofran’s risk of birth defects) and the

         PRAC letter;

    2. Bring to this Court’s attention the contrasting view of an independent scientist who,

         without any connection to this litigation, has considered the scientific evidence and

         concluded (in an opinion article recently published in a peer review journal) that Zofran is

         capable of causing birth defects1; and

    3. Share with the Court in more detail what Plaintiffs have come to learn in just the past week:

         In early June 2020, Novartis (the current NDA holder of Zofran) formally petitioned

         the FDA to change the label of Zofran (and advise physicians) to reflect that the

         human epidemiological evidence suggests that the drug can cause birth defects.2

         Plaintiffs just obtained from Novartis (but not GSK) the label-change petition and is in the

         process of reviewing same in advance of the next status conference, at which time we will

         be prepared to address this development further.3




1
  C. Andrade, Major Congenital Malformation Risk After First Trimester Gestational Exposure to Oral or Intravenous
Ondansetron, Clinical and Practical Psychopharmacology, J. Clin. Psychiatry 2020; 81(3): 20f13472.
2
  The controlling FDA regulation states that, for Novartis to seek this label change, it must have concluded that “there
is reasonable evidence of a causal association with the drug.” 21 C.F.R. § 201.57(c)(6).
3
  Given the “common interest agreement” in this litigation between Novartis and GSK, GSK likely was in a position
to know that Novartis was planning to seek this label change, and has obtained similar label changes elsewhere outside
the United States. To the extent GSK knew anything, it chose not to disclose same to the Court or Plaintiffs (as they
were obligated to do). Plaintiffs do not know when GSK first became aware that Novartis was seeking to add a birth
defects warning to the Zofran label, but intend to find out, whether through existing or, if necessary, new written and
deposition discovery requests.


                                                           3
        Case 1:15-md-02657-FDS Document 1946 Filed 07/02/20 Page 4 of 5



       For these reasons, Plaintiffs respectfully request that this Honorable Court issue its Daubert

ruling or, alternatively, grant leave to respond to GSK’s supplemental brief, within three weeks of

the date of entry of the allowance of such leave.

                                                        Respectfully submitted,

                                                        /s/ Kimberly D. Barone Baden
                                                        Kimberly D. Barone Baden
                                                        MOTLEY RICE LLC
                                                        28 Bridgeside Boulevard
                                                        Mount Pleasant, SC 29464
                                                        843-216-9265
                                                        kbarone@motleyrice.com

                                                        Robert K. Jenner (BBO No. 569381)
                                                        JENNER LAW, P.C.
                                                        1829 Reisterstown Road, Suite 350
                                                        Baltimore, MD 21208
                                                        410-413-2155
                                                        rjenner@jennerlawfirm.com

                                                        Tobias L. Millrood
                                                        POGUST MILLROOD LLC
                                                        8 Tower Bridge, Suite 940
                                                        Conshohocken, PA 19428
                                                        610-941-4204
                                                        tmillrood@pogustmillrood.com

                                                        M. Elizabeth Graham
                                                        GRANT & EISENHOFER P.A.
                                                        123 S. Justison Street
                                                        Wilmington, DE 19801
                                                        302-622-7099
                                                        egraham@gelaw.com

                                                        James D. Gotz
                                                        HAUSFELD
                                                        One Marina Park Drive, Suite 1410
                                                        Boston, MA 02210
                                                        617-207-0600
                                                        jgotz@hausfeld.com

Dated: July 2, 2020                                     Attorneys for Plaintiffs



                                                    4
        Case 1:15-md-02657-FDS Document 1946 Filed 07/02/20 Page 5 of 5




                               CERTIFICATE OF SERVICE


       I hereby certify that the foregoing, which was filed with the Court through the CM/ECF

system, will be sent electronically to all registered participants as identified on the Notice of

Electronic Filing and paper copies will be sent via first class mail to those identified as non-

registered participants.


                                                    /s/ Kimberly D. Barone Baden
                                                    Kimberly D. Barone Baden




                                               5
